Citation Nr: 1402228	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  05-28 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a wound or injury to the left leg. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from June 1944 until March 1946 and service with the Philippine Scouts from May 1946 to April 1949. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, Republic of the Philippines.  The Veteran testified before the Board at hearings held in July 2006 and January 2013.  Copies of those hearing transcripts have been associated with the claims file.

By history, in relevant part, a March 2008 Board decision determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for a wound or injury to the left leg.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In a November 2009 Order, the Court set aside the Board's 2008 decision and remanded the matter to the Board for further adjudication. 

In April 2010, the Board informed the Veteran and his representative of the Court's determination and afforded the Veteran 90 days to submit additional argument or evidence in support of his appeal.  The Veteran responded with written argument and evidence.  

In September 2010, to comply with the Court's directives, the Board remanded the case to the RO for additional development.  Specifically, the Board instructed the RO to forward all submitted documentation relating to the Veteran's claimed recognized service prior to June 1944, to specifically include July 1943, to the National Personnel Records Center (NPRC) for verification and then to readjudicate the claim.  The NPRC responded in March 2011, and the RO readjudicated the matter via supplemental statement of the case (SSOC) issued in June 2011.  Accordingly, the Board finds that there has been substantial compliance with the directives of the September 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  In March 2003 the Board declined to reopen the Veteran's claim of entitlement to service connection for residuals of a wound or injury to the left leg.  

2.  Evidence received subsequent to the March 2003 Board decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a wound or injury to the left leg.


CONCLUSIONS OF LAW

1.  The March 2003 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for residuals of a wound or injury to the left leg is not new and material; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and To Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A February 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In August 2006, the Veteran received notice of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claims were readjudicated on numerous occasions thereafter.  See March and June 2011 Statement of the Case and SSOC.  As such, any timing deficiency with notice has been cured.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Although a VA examination was not conducted with respect to the Veteran's claim to reopen the issue of entitlement to service connection for residuals of a wound or injury to the left leg, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2013).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearings, the VLJs took testimony from the Veteran concerning the history of his disability and the circumstances of his injury.  While the status of the Veteran's recognized service was not specifically discussed, the Board notes that it is bound by the findings of the service department in this regard, and given the extensive procedural history presented in this case, the Veteran either new or should have known what was needed to substantiate his claim.  No additional action is warranted.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand unnecessary where it would impose additional burden with no benefits flowing to the Veteran.)  It is also noted that during the hearings, the Veteran waived his right to be assisted at the hearing by an accredited representative from his selected Veterans Service Organization, but was assisted both by his son and a member of the RO staff.  No additional pertinent evidence that would substantiate the claim was identified by the Veteran or his assistants.  Additionally, neither the Veteran nor his selected service organization has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJs substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Background

By history, the Veteran's initial claim of entitlement to service connection for residuals of a left leg injury was submitted in December 1952.  Thereafter, verification of the Veteran's service through official sources demonstrated recognized guerrilla service from June 1944 until March 1946.  A December 1953 rating decision denied that claim and the Veteran appealed.  The Board's April 1954 decision affirmed the denial; in so doing, the Board considered the Veteran's service personnel records, his contention that he incurred a gunshot wound to his left leg "in the line of duty . . . due to . . . [his] military service;" lay statements supporting these assertions; and medical reports confirming that the Veteran was hospitalized at a private facility from July to August 1943 for a through-and-through puncture wound to his left leg.  Consequently, the Board determined in April 1954 that no official record of the incurrence of, or treatment for, a wound or injury of the left leg during recognized service had been received, and therefore denied the Veteran's claim for service connection for residuals of a wound or injury to the left leg.  That decision is final.  38 U.S.C.A. § 7104(b). 

After the Board's April 1954 decision but prior to the current appeal, the Veteran made several unsuccessful attempts to reopen his claim, continuing to assert that he began military service in 1942 and that he incurred a gunshot wound to his left leg in 1943.  In October 1970, he submitted a lay statement which supported his assertions and a private medical record confirming a one-month hospitalization in 1943 for a through-and-through puncture wound to his left leg.  The November 1970 RO decision concluded that this additional evidence was insufficient to reopen the claim.  In September 1971, the Veteran submitted another private medical report again showing the one-month hospitalization in 1943 for the injury to his left leg.  The RO's decision later that month found that the additional evidence was insufficient to reopen the claim.  Notice was issued to the Veteran.  The Veteran did not file a notice of disagreement or submit documentation constituting new and material evidence within one year of notification of this decision; the September 1971 decision became final.  38 U.S.C.A. § 7105.

Subsequently, in June 1981, the Veteran attempted to reopen his claim by submitting a private medical statement discussing his left leg condition and referencing a 1943 left lower extremity injury.  The RO again denied service connection in July 1981.  The Veteran received notice and did not appeal.  In November 1981, the Veteran submitted another private medical statement including a report of a current examination of his left leg and referring to the 1943 left lower extremity injury.  The RO again denied the claim in February 1982.  The Veteran received notice and did not appeal.  In April 1982, the Veteran submitted a record of payment from the Veterans Claims Settlement Staff, and later that month, the RO notified the Veteran that the additional evidence was insufficient to reopen his claim.  The Veteran did not file a notice of disagreement or submit documentation constituting new and material evidence within one year of notification of this decision.  The April 1982 denial became final. 

In December 1988, the RO received written contentions as to the lower left extremity injury being related to service.  Nonetheless, in April 1989 the RO confirmed the prior denials of the Veteran's claim.  The RO received additional statements and evidence in March 1990, July 1990, and February 1991.  The RO confirmed the prior denials in June 1990, July 1990 and in February 1991, respectively.  The RO found that this additional evidence was insufficient to reopen the claim and notified the Veteran of such.  The Veteran did not file a notice of disagreement or submit documentation constituting new and material evidence within one year of notification of this decision.  The determinations became final. 

In June 1994, the Veteran submitted a June 1994 private medical report which again included cumulative evidence of the 1943 hospitalization for an injury to the left leg as well a joint lay statement attesting to a left leg injury which occurred in July 1943.  In October 1994 the RO again denied the Veteran's claim.  The Veteran appealed, and submitted a November 1994 medical certificate from a private physician which provided cumulative evidence of the July 1943 injury to the left leg, as well as a duplicate copy of an October 1970 medical statement from Republic of the Philippines, Department of Health.  

The Board's March 1997 decision affirmed the RO's decision, finding that the evidence of record at the time of the April 1954 RO decision did not establish that the Veteran sustained a left lower extremity wound during his period of recognized service, and that the evidence subsequently submitted in an attempt to reopen the claim was either cumulative of evidence previously considered or was not probative to establish that the Veteran sustained a left lower extremity injury or wound during a period of recognized service.  The March 1997 Board decision is final.  38 U.S.C.A. § 7104.  Although the Veteran appealed the Board's decision to the Court, the Court dismissed the appeal in March 1999.  

In September 2000 the Veteran sought to reopen his claim with the submission of an August 2000 medical certification documenting traumatic arthritis of the left leg, a Certificate from the Army of the United States indicating that he had completed an automotive school course in September 1947, a Certification from the Armed Forces of the Philippines attesting to his military service, and a duplicate October 1970 medical record dated from the Republic of the Philippines, Department of Health.  The RO's September 2000 rating decision declined to reopen the Veteran's claim, finding that the evidence submitted by the Veteran was not new and material as it did not demonstrate the incurrence of a left leg injury in service or a nexus between military service and a current disability.  Notice of this decision was provided to the Veteran in October 2000.  The Veteran again appealed to the Board.  

The Board's March 2003 decision affirmed the September 2000 rating decision, concluding that the evidence submitted since the March 1997 Board decision was not new and material.  As in its prior decision, the Board pointed out that some of the documents submitted by the Veteran were of record at the time of prior decisions and could not be considered new; other documents submitted by the Veteran, to include those from the Philippines Government, were new but not material because they were not probative for VA purposes to establish recognized prior periods of active duty service.  The Veteran's request for reconsideration of the Board's March 2003 decision was similarly denied in November 2003.  The March 2003 Board decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

In January 2005, the Veteran attempted to reopen his claim by submitting documentary evidence.  The RO declined to reopen the claim for service connection in the April 2005 rating decision.  The Veteran perfected an appeal therefrom.

Law & Regulations 

Except as provided in section 5108, when a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7104(b); see also 38 C.F.R. § 20.1100.  

Section 5108 provides if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist, which might raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held in Shade that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade, supra.

Specifically, service connection may be established for a disability resulting from diseases or injuries incurred in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service in the active military, naval, or air service includes service in the United States Armed Forces or, for certain purposes, service in the organized military forces or organized guerilla forces of the Government of the Commonwealth of the Philippines in the service of the U.S. Armed Forces.  38 U.S.C.A. § 101(10), 101(21)(C), 101(24), 107 (West 2002); 38 C.F.R. § 3.40.  

With regard to Philippine claimants claiming service in the Philippine Commonwealth Army and attempting to establish veteran status, the Federal Circuit analyzed the relationship between 38 C.F.R. § 3.203 and 38 C.F.R. § 3.41 and held that "these regulations require that an applicant prove his service in the Philippine Commonwealth Army with either official documentation issued by a United States service department, or verification of the claimed service by such a department."  Palor v. Nicholson, 21 Vet. App. 325, 330 (2007). 

Analysis

As noted in the Introduction above, the Veteran had recognized guerrilla service from June 1944 until March 1946 and service with the Philippine Scouts from May 1946 to April 1949.  Certain benefits, including Dependents' Educational Assistance under 38 U.S.C. Chapter 35, and service-connected disability benefits for tinnitus and bilateral hearing loss, have been awarded predicated on this recognized service.  However, the crux of the Veteran's claim, and the question addressed in the original denial of his claim on the merits and his many subsequent attempts to reopen his claim, is whether the Veteran had recognized guerilla service for the period prior to June 1944, to include at the time of his July 1943 left leg gunshot wound injury.  

In connection with his most recent application for VA benefits, the Veteran once again asserted that he had served with a recognized guerilla unit of the Philippine Commonwealth Army for the period prior to June 1944, specifically beginning in August 1942.  In support of this contention, he submitted many personnel documents generated by the Philippine government, several personal statements attesting to his service prior to June 1944, several lay statements from friends attesting to his service prior to June 1944, and certain private medical records reflecting ongoing treatment for residuals of the 1943 left leg gunshot wound.  The vast majority of the Philippine government/personnel documents submitted are not new; the documents submitted are exact copies of documents submitted prior to the March 2003 Board decision.

Further, the medical records and lay statements, while new, are not material as they do not establish that the Veteran was in the service of the United States government prior to June 1944.  Only service department records can establish if and when a claimant has qualifying active service, or verification from the service department must be sought.  Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service department's findings are binding and conclusive upon VA.  VA does not have the authority to alter the findings of the service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  None of the new evidence received from the Veteran was issued by the United States service department, nor may it otherwise be accepted as verification of recognized service.  38 C.F.R. § 3.203.  To that end, because the Philippine government records are not "official service department records," they are insufficient to be used as a basis for reconsideration of the Veteran's prior claim.  38 C.F.R. § 3.156(c). 

However, as noted above, the Court found in its September 2009 Memorandum Decision that several documents had yet to be submitted to the National Personnel Records Center consistent with its decision in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  These documents included (1) a service record authenticated by a Philippine records officer, reflecting that the Veteran served as a guerrilla in the Philippine Army from August 1942 to November 1946; (2) a December 2003 certification from the General Headquarters, Armed Forces of the Philippines, Office of the Adjutant General, reflecting that the Veteran had recognized guerrilla service from August 1942 to March 1946; (3) a Philippine Army enlistment record, dated in March 1946, which indicates that the Veteran served in the Army of the Philippines from August 1942 until March 1946; (4) an undated declaration from a fellow service member stating that the Veteran was an enlisted man in May 1946 and was discharged from the service in April 1949; (5) a January 2005 Certification from Tarlac Provincial Hospital, which reflects that the Veteran was hospitalized from July 1943 to August 1943 for a "thru and thru" puncture wound to the left leg; (6) two affidavits, dated in December 2004, from individuals claiming to have served with the Veteran in recognized guerilla service from August 1942, and recalling his 1943 left leg wound and hospitalization; and (7) a May 2005 certification from the Veterans Memorial Medical Center, reflecting that the Veteran was treated for post-traumatic neuralgia in May 2005. 

At the direction of the Board's September 2010 remand, the RO submitted these documents to the NPRC in March 2011.  In a response received later than same month, the NPRC endorsed that the Veteran did not have qualifying service in the recognized guerillas prior to June 1944.  There was no indication that a review of the above referenced information and evidence warranted a change in the prior negative certification.  The Board is bound by NPRC's endorsement/certification.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (holding that if the service department does not verify claimed service, the applicant's only recourse lies with the service department, not VA).

Accordingly, the Board finds that the evidence that the Veteran has submitted and that VA has otherwise obtained since the March 2003 Board decision is either not new, constituting exact copies of documents already of record at the time of the March 2003 Board decision, or is new but not material, as it does not raise a reasonable possibility of substantiating the Veteran's previously denied claim for service connection for residuals of a wound or injury to the left leg.  38 C.F.R. § 3.156(a).  Accordingly, the Board concludes that none of that newly received evidence is sufficient to reopen the Veteran's claim and, thus, that claim must remain denied.  

In reaching this conclusion, the Board wishes to emphasize that it remains sympathetic to the Veteran and does not question the sincerity of his belief that he is entitled to service connection for his left leg wound residuals.  However, the Board is without authority to grant his claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).


ORDER

New and material evidence not having been submitted, the appeal to reopen the Veteran's claim for entitlement to service connection for residuals of a wound or injury to the left leg is denied.



			
                 D. C. SPICKLER                                     HARVEY ROBERTS 
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


	                         __________________________________________
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


